DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano et al. (WO2005008358 (A2)) in view of Lin et al. (US 2008/0177767).


Regarding Claims 1, 9, and 16, Toledano discloses a system comprising: 
one or more computer processors (Page 11, lines 5-10, Toledano); and 
a memory containing a program which when executed by the one or more computer processors performs an operation (Page 16, lines 14-22, Toledano), the operation comprising: 
receiving, by a query orchestrator, an ontological query (Page 23, lines 27-28, Toledano); 
generating, based on the ontological query, one or more query blocks, each indicating one or more operations and one or more quantifiers representing data flow between query blocks (Page 23, lines 29-32, “parses and analyzes the query,” Toledano); 
identifying, for a first query block of the one or more query blocks, at least one data node based on the one or more quantifiers and the one or more operations (Page 23, lines 29-32, “selection of the data sources,” and Page 24, lines 24-25, Toledano), comprising evaluating predefined operational capabilities of one or more data nodes (Page 24, lines 6-13, “… that best exploits the available data sources,” Toledano), wherein the predefined operational capabilities indicate operations each of the one or more data nodes supports (Page 24, lines 1-5, wherein the “access policies” implies an operation of accessing; Toledano); 
selecting one or more of the identified data nodes based at least in part on predefined cost criteria (Page 23, lines 29-32, and Page 24, lines 1-14, wherein using an “optimized query plan that best exploits the available data sources” in Toledano implies selecting based on some predefined cost criteria as claimed; Toledano); and
transmitting one or more subqueries to the selected one or more data nodes (Page 24, lines 23-28, Toledano). 
However, Toledano does not expressly disclose predefined cost criteria indicating a cost of moving data among data nodes.  Lin discloses selecting nodes based at least in part on predefined cost criteria indicating a cost of moving data among data nodes ([0142], [0144], [0147], and [0149], Lin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Toledano by incorporating selecting nodes based at least in part on predefined cost criteria indicating a cost of moving data among data nodes, as disclosed by Lin, in order to provide the lowest I/O time during operations. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 2, 10, and 17, Toledano/Lin discloses a system, wherein identifying, for a first query block of the one or more query blocks, at least one data node comprises: 
identifying, based on predefined capability criteria, a first set of data nodes configured to perform the one or more operations indicated by the first query block (Page 24, lines 18-28, Toledano); and 
identifying, based on predefined concept mappings, a second set of data nodes configured to store the one or more quantifiers indicated by the first query block (Page 24, lines 18-28, Toledano). 

Regarding Claims 3, 11, and 18, Toledano/Lin discloses a system, the system further comprising: 
upon determining that a first data node belongs to both the first set and the second set of data nodes, associating the first query block with an annotation indicating the first data node (Page 21, lines 14-21, and Page 31, lines 3-11, Toledano). 

Regarding Claims 4, 12, and 19, Toledano/Lin discloses a system, the system further comprising: 
upon determining that no data nodes belong to both the first set and the second set of data nodes (Page 21, lines 14-21, and Page 31, lines 3-11, Toledano): 
identifying a first data node that belongs to the first set of data nodes (Page 21, lines 14-21, and Page 31, lines 3-11, Toledano); 
associating the first query block with an annotation indicating the first data node (Page 21, lines 14-21, and Page 31, lines 3-11, Toledano); and
generating one or more additional query blocks to satisfy the one or more quantifiers of the first query block (Page 21, lines 14-21, and Page 31, lines 3-11, Toledano). 

Regarding Claims 5, 13, and 20, Toledano/Lin discloses a system, the system further comprising: 
upon determining that the one or more operations indicated by the first query block include a join operation between two or more quantifiers (Page 29, lines 5-29, Toledano): 
identifying a first data node that belongs to the first set of data nodes (Page 29, lines 5-29, Toledano); and 
upon determining that the first data node is configured to store at least one of the two or more quantifiers, associating the first query block with an annotation indicating the first data node (Page 29, lines 5-29, Toledano). 

Regarding Claim 6, Toledano/Lin discloses a method of claim 5, wherein associating the first query block with an annotation indicating the first data node is performed upon further determining that the first data node is a relational data node, wherein a second data node that is also configured to store at least one of the two or more quantifiers is excluded from the annotation based on determining that the second data node is not a relational data node (Page 28, lines 22-28, and Page 32, lines 25-32, Toledano). 

Regarding Claims 7 and 14, Toledano/Lin discloses a computer-readable storage medium, wherein selecting one or more of the data nodes based on predefined cost criteria comprises: 
identifying each possible combination of data nodes across each of the one or more query blocks (Page 30, lines 18-22, and Page 31, lines 3-11, Toledano); 
generating, for each respective possible combination of data nodes, a respective movement descriptor defining a cost of transferring data between the respective combination of data nodes (Page 30, lines 18-22, and Page 31, lines 3-11, Toledano); and 
selecting a first combination of data nodes based on determining that the movement descriptor of the first combination of data nodes is lower than the movement descriptors of all other possible combinations of data nodes (Page 30, lines 18-22, Page 31, lines 3-11, and Page 26, lines 19-23, Toledano). 
Regarding Claims 8 and 15, Toledano/Lin discloses a computer-readable storage medium, the operation further comprising, for each respective query block of the one or more query blocks: 
identifying a respective query fragment, from the ontological query, that corresponds to the respective query block (Page 24, lines 6-13, “examines the query,” Toledano); 
determining a type of a data node assigned to the respective query block (Page 24, lines 6-13, “examines the query,” Toledano); 
selecting a respective query translator based on the determined type of the data node assigned to the respective query block (Page 23, lines 1-10, and Page 24, lines 18-28, “translate the ontological sub-queries,” Toledano); and 
generating a respective subquery by processing the respective query fragment using the respective query translator (Page 23, lines 1-10, Page 24, lines 18-28, “translate the ontological sub-queries,” and Page 26, lines 10-13, Toledano). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
October 20, 2022